Case 2:19-cv-12107-KM-ESK Document 79 Filed 09/13/19 Page 1 of 2 PageID: 1420




SILLS CUMMIS & GROSS P.C.                           WALSH PIZZI O’REILLY FALANGA LLP
One Riverfront Plaza                                Three Gateway Center
Newark, New Jersey 07102                            100 Mulberry Street, 15th Floor
Telephone: (973) 643-7000                           Newark, NJ 07102
Attorneys for Defendants Janssen Biotech,           Telephone: (973) 757-1100
Inc., Janssen Oncology, Inc., Janssen               Attorneys for Defendant BTG International
Research & Development, LLC, and                    Limited
Johnson & Johnson

                               Additional counsel on signature page

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA, STATES
OF CALIFORNIA, COLORADO,                                Civil Action No. 19-12107 (KM)(JBC)
CONNECTICUT, DELAWARE, FLORIDA,
GEORGIA, HAWAII, ILLINOIS, INDIANA,                     Hon. Kevin McNulty, U.S.D.J.
IOWA, LOUISIANA, MICHIGAN,
MINNESOTA, MONTANA, NEVADA, NEW                         Return Date: November 4, 2019
JERSEY, NEW MEXICO, NEW YORK,
NORTH CAROLINA, OKLAHOMA, RHODE                         (Oral Argument Requested)
ISLAND, TENNESSEE, TEXAS,
VERMONT, AND WASHINGTON; THE                            Document Electronically Filed
COMMONWEALTHS OF
MASSACHUSETTS AND VIRGINIA; and
THE DISTRICT OF COLUMBIA,                               NOTICE OF JOINT MOTION TO
                                                        DISMISS BY DEFENDANTS
ex rel. ZACHARY SILBERSHER,                             JANSSEN BIOTECH, INC., JANSSEN
                                                        ONCOLOGY, INC., JANSSEN
               Plaintiffs,                              RESEARCH & DEVELOPMENT,
                                                        LLC, JOHNSON & JOHNSON, and
       vs.
                                                        BTG INTERNATIONAL LIMITED
JANSSEN BIOTECH, INC., JANSSEN
ONCOLOGY, INC., JANSSEN RESEARCH
& DEVELOPMENT, LLC, JOHNSON &
JOHNSON, and BTG INTERNATIONAL

               Defendants.



       PLEASE TAKE NOTICE that on November 4, 2019 at 9:30 a.m., or at such other date

and time as may be set by the Court, Defendants Janssen Biotech, Inc., Janssen Oncology, Inc.,

Janssen Research & Development, LLC, Johnson & Johnson, and BTG International Limited

(collectively, “Defendants”), by and through their undersigned attorneys, will move before the

                                                1
Case 2:19-cv-12107-KM-ESK Document 79 Filed 09/13/19 Page 2 of 2 PageID: 1421




Honorable Kevin McNulty, U.S.D.J., United States District Court for the District of New Jersey,

Lautenberg U.S. Post Office & Courthouse, Federal Square, Courtroom 4, Newark, New Jersey

07101, for an Order, pursuant to Fed. R. Civ. P. 12(b)(6), dismissing the Second Amended

Complaint with prejudice.

       PLEASE TAKE FURTHER NOTICE that in support of this Motion, Defendants will

rely on the accompanying Memorandum in Support of Defendants’ Joint Motion to Dismiss

Second Amended Complaint, Request for Judicial Notice with Exhibits, and all pleadings and

proceedings on file.

       PLEASE TAKE FURTHER NOTICE that a Proposed form of Order is being

submitted herewith.

       PLEASE TAKE FURTHER NOTICE that Defendants hereby request oral argument.

Dated: September 13, 2019                          Respectfully submitted,

SILLS CUMMIS & GROSS P.C.                          WALSH PIZZI O’REILLY FALANGA LLP

By: s/ Jeffrey J. Greenbaum                        By: s/ Liza M. Walsh
JEFFREY J. GREENBAUM                               LIZA M. WALSH
jgreenbaum@sillscummis.com                         lwalsh@walsh.law
GREGORY E. REID                                    Three Gateway Center
greid@sillscummis.com                              100 Mulberry Street, 15th Floor
One Riverfront Plaza                               Newark, NJ 07102
Newark, New Jersey 07102
                                                   WILMER CUTLER PICKERING HALE
SIDLEY AUSTIN LLP                                  AND DORR LLP
GORDON V. TODD (pro hac vice)                      Jonathan G. Cedarbaum (pro hac vice)
gtodd@sidley.com                                   jonathan.cedarbaum@wilmerhale.com
KIMBERLY LEAMAN (pro hac vice)                     1875 Pennsylvania Avenue, N.W.
kimberly.leaman@sidley.com                         Washington, DC 20006
1501 K Street, N.W.
Washington, DC 20005                               Attorneys for Defendant
                                                   BTG International Limited
Attorneys for Defendants Janssen
Biotech, Inc., Janssen Oncology, Inc.,
Janssen Research & Development, LLC,
and Johnson & Johnson


                                              2
